FIFTH DIVISION
                               MCFADDEN, C. J.,
                            BRANCH and BETHEL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 30, 2017




In the Court of Appeals of Georgia
 A16A1900. MOORE et al. v. JACKSON

      BETHEL, Judge.

      Ruth Dowdy Moore and Lounell Dorminey appeal from the denial of their

motion for a new trial after a jury returned a verdict in favor of William Edmund

Jackson in regard to his petition to quiet title to certain property. On appeal, Moore

and Dorminey first argue that the jury’s verdict was contrary to law and was contrary

to, and strongly against, the evidence presented at trial. Second, Moore and Dorminey

argue that the trial court erred by granting Jackson’s motion in limine to exclude

evidence of acts and declarations of a common grantor of the property in question.

Moore and Dorminey argue that this error prevented them from making an effective

opening statement to the jury because, although the trial court reversed its decision

and permitted such evidence to be admitted at trial, they could not refer to it in their
opening statement. Third, Moore and Dorminey argue that the trial court should have

realigned the parties, as they contend that the only issue before the jury was whether

Moore and Dorminey could establish adverse possession of the property in question.

Because these enumerations of error are meritless, we affirm the jury’s verdict and

the denial of Moore and Dorminey’s motion for a new trial.

      Following a jury verdict, “[t]his Court must view all of the evidence and every

presumption arising therefrom most favorably toward upholding the jury’s verdict.”

Davis v. Johnson, 280 Ga. App. 318, 321 (1) (634 SE2d 108) (2006) (citation

omitted). So viewed, Jackson filed a petition to quiet title in the Dooly County

Superior Court in regard to a particular piece of property. He claimed to own all of

a certain portion of Land Lot 32 in Dooly County that extended south to the Crisp

County line.

      Records presented at trial showed that Land Lot 32 sits at the far south end of

Dooly County, with its southern edge terminating at the Crisp County line (which

runs east-to-west). That portion of Land Lot 32 also abuts the confluence of several

roads to the east. The southeast corner of Land Lot 32 sits at the center of the

intersection of Cown Road and Sharon Church Road at the Dooly-Crisp county line.1

      1
          The southern portion of Dooly County was made into Crisp County in 1905.

                                          2
To the north of that intersection (and thus to the north of the Dooly-Crisp county

Line) the center line of County Line Road runs east-to-west.

      In his petition, Jackson claimed that he held title to property in Land Lot 32

that extends to the Dooly-Crisp county line, under a 1993 grant from his father.

Moore responded to the petition and asserted a claim of adverse possession, claiming

that she and predecessors had resided upon and adversely possessed the property

between the center line of County Line Road and the actual Dooly-Crisp county line

for over fifty years. Dorminey also answered the petition, making similar claims.

      The evidence presented at trial showed that, prior to 1956, a man named Joseph

Brown owned a large tract of property that extended across both sides the Dooly-

Crisp county line. In 1956, Lounell Dorminey and her husband bought 100 acres of

this property from Joseph Brown. They understood their 100 acres to lie south of the

Dooly-Crisp county line and to sit entirely within Crisp County. According to

testimony presented at trial, as part of their negotiations with Brown, Brown walked

the line between what he was selling and what he was retaining, beginning in the

center of County Line Road and walking due west to a shed on his farm where a

pecan tree grew. The testimony indicated that this was understood to be the county

line and that the land south of the line was being sold to the Dormineys. The actual

                                         3
line between Dooly and Crisp counties was actually approximately 60 feet to the

south of where Brown walked that day.

      After the sale, the Dormineys took possession of the property south of the line

walked by Brown. They later cleaned and cleared the land. They only paid property

taxes to Crisp County and never paid any taxes to Dooly County.

      In 1956, Joseph Brown sold his land north of the actual Dooly-Crisp county

line to Billy Jackson, the father of William Edmund Jackson (the appellee). Billy

Jackson farmed on the land he received until his death in 1991. The property was

devised to William Edmund Jackson pursuant to Billy Jackson’s will.

      The Dormineys sold one-half acre of their property in 1965 to W.D. Dowdy,

the father of Lounell Dorminey and Ruth Moore. Dowdy built a house on it and then

had the property surveyed. According to the 1965 survey, the northern corner of the

house was only 5.7 feet south of the property line. Mr. Dowdy never questioned the

accuracy of this survey, and he filed it in Crisp County in 1965. He later built a well

house on the property that sat approximately two feet south of the Dooly-Crisp county

line. Mr. Dowdy cut the grass around his house and planted pear trees all in an area

that extended northward across the actual Dooly-Crisp county line. Testimony from



                                          4
William Edmund Jackson and Lounell Dorminey established that he did this with the

permission of Billy Jackson.

      After Dowdy died in 1991, Ruth Moore bought the property, including the

home. She indicated that, at the time she purchased the land, she understood that her

property was entirely within Crisp County. She only paid Crisp County property taxes

and never paid Dooly County taxes. Moore mowed and maintained this same area of

the yard that her father had mowed and maintained when he owned the property.

      In 1995, after Moore moved into the house, she decided to make an addition

to it. William Jackson objected, noting that her planned addition would place her too

close to the northern line of her property. That addition was never made. However,

in 2010, she began building a car port adjacent to the house. Jackson objected at that

time, asking Moore “y’all are determined to build into Dooly County aren’t you?”

Despite Jackson’s objections, Moore completed the concrete slab for the carport in

2012. Its edge extended northward, across the actual Dooly-Crisp county line, by 6.89

feet. This was the only permanent structure built in the portion of the yard that

extended into Dooly County.

      Surveys of the property were conducted in 1965, 1988, 2010, and 2012 by

various individuals. Each of those surveys showed that the boundary between the

                                          5
properties owned by Jackson and the Dormineys (and later Dowdy and Moore) was

the actual boundary line between Dooly and Crisp counties, not the line 60 feet to the

north pointed out by Joseph Brown to the Dormineys in 1956. At trial, however,

several witnesses who reside in the area testified that the general reputation in the

community was that the boundary between Dooly and Crisp counties was in the

center of County Line Road.

      After deliberation, the jury returned a verdict in favor of Jackson, determining

that the boundary between Jackson’s land and the land owned by Dorminey and

Moore is the actual Dooly-Crisp county line, not the line walked by Joseph Brown

in 1956. Following this verdict, Moore and Dorminey moved for a new trial, raising

the same issues now enumerated on appeal. After a hearing, that motion was denied.

This appeal followed.

      1. Moore and Dorminey first argue that the jury’s verdict in this case was

contrary to law and that it was against the weight of the evidence presented at trial.

We disagree.

      Where a jury returns a verdict and it has the approval of the trial judge,
      the same must be affirmed on appeal if there is any evidence to support
      it as the jurors are the sole and exclusive judges of the weight and credit
      given the evidence. The appellate court must construe the evidence with

                                          6
      every inference and presumption in favor of upholding the verdict, and
      after judgment, the evidence must be construed to uphold the verdict
      even where the evidence is in conflict. As long as there is some evidence
      to support the verdict, the denial of plaintiff’s motion for new trial will
      not be disturbed.


Cohen v. Lowe Aviation Co., Inc., 221 Ga. App. 259, 260 (1) (470 SE2d 813) (1996)

(citations and punctuation omitted).

      In an action to quiet title in this posture, “a plaintiff must assert that he holds

some current record title . . . in order to maintain his suit.” Smith v. Ga. Kaolin Co.,

269 Ga. 475, 477 (498 SE2d 266) (1998) (emphasis omitted). In this case, Jackson

presented evidence through plats, deeds, and testimony that the actual southern

boundary of his property (and thus the northern boundary of Ruth Moore’s property)

is the actual Dooly-Crisp county line. This satisfied his burden to bring forth evidence

establishing his claim of title to the property.

      Additionally, there were questions of fact in regard to at least one element of

Moore’s claim of adverse possession with regard to the disputed areas of the property.

OCGA § 44-5-161 sets forth the elements of an adverse possession claim. Subsection

(a) provides that




                                           7
      In order for possession to be the foundation of prescriptive title, it:
      [m]ust be in the right of the possessor and not of another; [m]ust not
      have originated in fraud except as provided in Code Section 44-5-162;
      [m]ust be public, continuous, exclusive, uninterrupted, and peaceable;
      and [m]ust be accompanied by a claim of right.


Subsection (b) further provides that “[p]ermissive possession cannot be the

foundation of a prescription until an adverse claim and actual notice to the other

party.”

      Pretermitting whether Moore and Dorminey presented evidence that establishes

each of the elements set forth in subsection (a), the evidence in the case created an

issue of fact as to whether the property in question was possessed by Dorminey and

her husband (and later by Dowdy and Moore) with the permission of Billy Jackson.

William Edmund Jackson’s testimony indicated that Billy Jackson permitted Dowdy

to cut the grass around the house and to plant pear trees in the area, even though the

area where he did so extended onto Jackson’s property. From this evidence, a jury

was authorized to find that Dowdy’s (and later Moore’s) possession of these areas

came with the permission of Billy Jackson and William Edmund Jackson. See Drew

v. DeKalb Cty., 239 Ga. 35, 36 (2) (235 SE2d 528) (1977) (evidence at trial

authorized finding that adverse possession claimant had used disputed property as a

                                          8
part of the premises of her residence for 40 years as a lawn and garden with

permission of actual owner).

         We note, of course, that permissive possession can evolve into adverse

possession. However, the person claiming adverse possession must give notice to the

owner of the property that his use has become adverse, followed by the requisite time

period for obtaining title by prescription. See Goodson v. Ford, 290 Ga. 662, 664 (2)

(725 SE2d 229) (2012); Pichulik v. Ball, 270 Ga. App. 656, 661 (2) (607 SE2d 247)

(2004). Although the property in question was used in a similar manner by the

Dormineys, Dowdy, and Moore from 1956 until at least 1995, evidence presented at

trial suggested that such use came with the permission of William Edmund Jackson

and his father, Billy Jackson. The record indicates that the only instances in which

William Edmund Jackson may have received notice that Moore claimed the property

adversely were when he learned in 1995 that Moore planned to expand her house and

in 2010 when he discovered that she was building a carport, both of which would

have extended structures on Moore’s property over the actual Dooly-Crisp county

line.

        Whether the Dormineys, Dowdy, and Moore had permission to use the property

and whether Moore gave notice to Jackson of her adverse possession of the property

                                         9
are all questions of fact for the jury to resolve. See Thomas v. Henry Cty. Water and

Sewer Auth., 317 Ga. App. 258, 264 (3) (731 SE2d 66) (2012) (“whether the facts

exist which constitute adverse possession, is for the jury to judge.”). Moreover,

ultimately, “[t]he jury decides whether the claimant has presented sufficient evidence

to establish the elements of adverse possession.” Proctor v. Heirs of Jernigan, 273
Ga. 29, 29 (2) (538 SE2d 36) (2000).

      Here, Jackson presented sufficient evidence to support his claim of title, and

there was conflicting testimony presented relating to the adverse possession claim.

“Because the jury heard conflicting evidence with regard to . . . those issues, and there

was some evidence upon which the jury could rely in forming their verdict, we do not

find reversible error[.]” Cohen, 221 Ga. App. at 261 (1). This enumeration is therefore

without merit.

      2. Moore and Dorminey next argue that the trial court erred by granting

Jackson’s motion in limine to exclude the statements made by Joseph Brown in 1956

in regard to what property he was selling to the Dormineys and what he was keeping

at the time of the grant. Although the trial court later reversed its grant of this motion

and allowed the evidence of his statements to be presented to the jury, Moore and



                                           10
Dorminey argue that the grant of the motion in limine denied them the opportunity

to mention this evidence in their opening statement before the jury.

      In pre-trial proceedings, Jackson moved to exclude, among other items of

evidence, statements made by Joseph Brown in 1956 in regard to the northern

boundary of the property being sold to the Dormineys. In her deposition, Dorminey

had indicated that in 1956 when she and A.J. Dorminey bought the land in dispute in

this case, Joseph Brown told them that the northern property line ran through the

middle of the intersection of County Line Road and Shiloh Road and also through a

barn and a pecan tree near that intersection. Jackson claimed that this testimony was

inadmissible at trial because it did not satisfy any exception to the hearsay rule. After

a hearing, the trial court granted this motion. However, after the first witness in the

trial completed his testimony, the trial court reconsidered this ruling and later allowed

Dorminey to testify regarding Joseph Brown’s 1956 statement for the purpose of

showing that Moore entered Jackson’s property with good faith.

      (a) First, in regard to the trial court’s grant of Jackson’s motion in limine, even

if the trial court’s initial ruling precluding evidence of the hearsay statements was

erroneous, Moore and Dorminey have failed to show that they were harmed by such



                                           11
ruling, since they were subsequently allowed to present such evidence to the jury. See

Dunn v. State, 242 Ga. App. 525, 527 (1) (530 SE2d 236) (2000).

      (b) In regard to Moore and Dorminey’s second argument, that the grant of the

motion in limine deprived them of the right to make an effective opening statement

to the jury, we find no harmful error on the part of the trial court. Even assuming that

the trial court erred in granting the motion in limine, Moore and Dorminey have not

shown how they were harmed by this action. To prove harm, they must show that it

is highly probable that the alleged error contributed to the verdict. Hollis v. State, 269
Ga. App. 159, 163 (4) (603 SE2d 516) (2004).

      In Hollis, the State moved in limine to exclude certain evidence from a

videotape that was potentially exculpatory to the defendant. Id. The trial court

reserved ruling on the motion pending a review of the unredacted videotape. Id. The

court had not made a ruling on the motion at the start of trial, and the defense made

no mention of the evidence in its opening statement. Id. The court later denied the

State’s motion, and the jury was able to view the entire tape, including the portions

that were potentially exculpatory to the defendant. Id. The defense had an opportunity

to cross-examine a witness about this evidence, and defense counsel discussed it in

closing argument. Id.

                                           12
      Following his conviction, the defendant in Hollis argued to this Court that by

delaying its ruling on the motion in limine, the trial court had interfered with the

defendant’s ability to present an effective opening statement. Id. This Court found

that argument meritless, noting that the evidence at issue had been presented to the

jury in the course of the trial and discussed by the defendant in its closing argument.

Id. Thus, any error on the part of the trial court was harmless. Id.; accord Dunn, 242
Ga. App. at 527-28 (“it is highly unlikely the verdict would have been different had

the trial court allowed [the defendant] to mention the . . . evidence in her opening

statements” where such evidence was admitted before jury and defendant had an

opportunity to discuss evidence in closing argument).

      Likewise, in this case, although Moore and Dorminey were unable to discuss

the hearsay evidence in their opening statements, we find no harmful error. As in

Hollis and Dunn, the evidence that was originally excluded was later presented to the

jury, and Moore and Dorminey had an opportunity to discuss the evidence in their

closing argument. They have thus failed to show how they were harmed by the initial

exclusion of this evidence or their inability to mention it in their opening statements.

For these reasons, the claim of error is not sustained.



                                          13
      3. Finally, Moore and Dorminey argue that the trial court should have, on its

own motion, realigned the parties in this case because the only issue before the jury

was whether Moore and Dorminey could establish adverse possession of the property

in question. However, because the trial court never made, and was never asked to

make, a ruling on this issue before or during the trial, Moore and Dorminey have not

preserved this issue for appeal.

      As the Supreme Court discussed in Cawthon v. Waco Fire & Cas. Ins. Co.,2 “a

trial court [has] the discretion, at any stage of the action and on such terms as are just

. . . to realign the parties.” Although the Supreme Court noted in Cawthon that this

authority is rooted in OCGA § 9-11-21, which provides that “parties may be dropped

or added by order of the court on motion of any party or of its own initiative at any

stage of the action and on such terms are just[,]” nothing suggests that the trial court

is compelled, on its own initiative, to realign the parties even when the circumstances

of a particular case may warrant realignment. See Cawthon, 259 Ga. at 633 (emphasis

supplied).

      In instances such as this where the trial court does not sua sponte rule upon the

issue of realignment, it is incumbent upon the party seeking realignment to show that

      2
          259 Ga. 632, 633 (386 SE2d 32) (1989) (footnote and punctuation omitted).

                                           14
it will be harmed if the parties are not realigned and to raise this issue with the trial

court before or during the trial so that a ruling can be made. A bald assertion made

for the first time in a motion for new trial that the trial court abused its discretion by

not realigning the parties on its own motion, does not preserve this error for review.

See HAP Farms, Inc. v. Heard, 209 Ga. App. 684, 686 (1) (b) (434 SE2d 118) (1993)

(appellant failed to preserve error when it did not object to trial court’s ruling under

OCGA § 9-11-21 and proceeded to trial); see also McMillian v. Rogers, 223 Ga. App.
699, 701 (1) (b) (479 SE2d 7) (1996) (“an issue for appeal may not be raised for the

first time through a new trial motion . . . [e]numerated errors which raise issues for

the first time in a motion for new trial or on appeal present nothing for review.”

(citations and punctuation omitted)).

      In this case, the record does not reflect any request by Moore and Dorminey

before or during the pendency of the trial to realign the parties. Thus, although they

subsequently argued in their motion for a new trial and on appeal that the trial court’s

failure to do so on its own motion was error, they have not preserved this issue for

appeal.

      Judgment affirmed. McFadden, P. J., and Branch, J., concur.



                                           15